FILED
                             NOT FOR PUBLICATION                             MAR 24 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANGEL ALVAREZ-LEON,                              No. 12-73812

               Petitioner,                       Agency No. A089-091-165

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Angel Alvarez-Leon, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny in part, dismiss in part, and grant in part the

petition for review, and we remand.

      The BIA correctly found Alvarez-Leon’s asylum claim was time-barred.

The record does not support Alvarez-Leon’s contention that the BIA failed to

address changed circumstances, including the issues he raised in his brief to the

BIA. We lack jurisdiction to review Alvarez-Leon’s contention that the IJ failed to

consider changed circumstances because he did not raise it to the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the agency’s denial of CAT relief because

Alvarez-Leon failed to establish it is more likely than not he would be tortured at

the instigation of or with the acquiescence of the government if returned to

Mexico. See Silaya, 524 F.3d at 1073.

      However, in denying Alvarez-Leon’s withholding of removal claim, the

agency found Alvarez-Leon failed to establish a likelihood of future persecution on

account of a protected ground. When the IJ and BIA issued their decisions in this

case, they did not have the benefit of this court’s decisions in Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d


                                          2                                    12-73812
1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Alvarez-

Leon’s withholding of removal claim to determine the impact, if any, of these

decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of

this remand, we do not reach Alvarez-Leon’s remaining challenges to the agency’s

denial of his withholding of removal claim at this time.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part;

GRANTED in part; REMANDED.




                                          3                                 12-73812